Case 3:19-cv-01636-AJB-AHG Document 46 Filed 01/21/21 PageID.767 Page 1 of 4



 1   Zachary Crosner (SBN 272295)
     zach@crosnerlegal.com
 2   Michael Crosner (SBN 41294)
     mike@crosnerlegal.com
 3   Rex Phillips (SBN237747)
     rex@crosnerlegal.com
 4   CROSNER LEGAL, P.C.
     9440 Santa Monica Blvd., Ste. 301
 5   Beverly Hills, CA 90210
     Telephone: (310) 496-5818
 6   Facsimile: (310) 510-6429
 7 LAW OFFICE OF BRENT MARLIS
   Brent Marlis (SBN 284654)
 8 brent@marlislaw.com
   10940 Wilshire Blvd., Suite 1600
 9 Los Angeles, California 90024
   Telephone: (310) 431-9355
10 Facsimile: (310) 473-1175

11 Attorneys for Plaintiffs
   MARIA HERNANDEZ, AZAEL SANCHEZ,
12 and ROBERTO NAVA

13   Lyne A. Richardson CA Bar No. 143566
     lyne.richardson@ogletree.com
14   Glendy Lau, CA Bar No. 280174
     glendy.lau@ogletree.com
15   OGLETREE, DEAKINS, NASH,
     SMOAK & STEWART, P.C.
16   4370 La Jolla Village Drive, Suite 990
     San Diego, CA 92122
17   Telephone: 310-217-8191
     Facsimile: 310-217-8184
18
     Attorneys for Defendant
19   SOUTHWEST KEY PROGRAMS, INC.
20                        UNITED STATES DISTRICT COURT
21                     SOUTHERN DISTRICT OF CALIFORNIA
22

23 MARIA HERNANDEZ, as an                     Case No. 3:19-cv-01636-AJB-AHG
   individual; AZAEL SANCHEZ, as an
24 individual; and ROBERTO NAVA, as           CLASS ACTION
   an individual, and on behalf of all others
25 similarly situated,                        JOINT STATUS REPORT
26               Plaintiffs,
27         v.
28   SOUTHWEST KEY PROGRAMS,
                                              1           Case No. 3:19-cv-01636-AJB-AHG
                                    JOINT STATUS REPORT
Case 3:19-cv-01636-AJB-AHG Document 46 Filed 01/21/21 PageID.768 Page 2 of 4



 1 INC., a Texas corporation;
   TALENTWISE, INC., a Delaware
 2 corporation, and DOES 1-50,                  Complaint Filed: July 12, 2019
                                                Trial Date:      None
 3               Defendants.
 4

 5   TO THE COURT AND ALL PARTIES AND TO THEIR ATTORNEYS OF
 6   RECORD:
 7         PLEASE TAKE NOTICE that the parties have executed a settlement
 8   agreement and anticipate filing a dismissal with prejudice within 10 days.
 9

10   DATED: January 21, 2021               CROSNER LEGAL, P.C.
11

12                                         By:/s/ Rex Phillips
                                              Zachary Crosner
13                                            Michael Crosner
14                                            Rex Phillips
                                              Attorneys for Plaintiffs
15                                            MARIA HERNANDEZ, AZAEL
16                                            SANCHEZ, and ROBERTO NAVA
17   DATED: January 21, 2021               LAW OFFICE OF BRENT MARLIS
18

19                                         By:/s/ Brent Marlis
20                                            Brent Marlis
                                              Attorney for Plaintiffs
21
                                              MARIA HERNANDEZ, AZAEL
22                                            SANCHEZ, and ROBERTO NAVA
23   DATED: January 21, 2021               OGLETREE, DEAKINS, NASH, SMOAK &
                                           STEWART, P.C.
24

25

26                                         By: /s/ Lyne A. Richardson
                                               Lyne A. Richardson
27                                             Glendy Lau
                                               Attorneys for Defendant
28                                             SOUTHWEST KEY PROGRAMS, INC.

                                               2               Case No. 3:19-cv-01636-AJB-AHG
                                      JOINT STATUS REPORT
Case 3:19-cv-01636-AJB-AHG Document 46 Filed 01/21/21 PageID.769 Page 3 of 4



 1                           CERTIFICATE OF SERVICE
                      Hernandez, et al. v. Southwest Key Programs, Inc.
 2                          Case No. 3:19-cv-01636-AJB-AHG
 3        I am and was at all times herein mentioned over the age of 18 years and not a
   party to the action in which this service is made. At all times herein mentioned I have
 4 been employed in the County of Los Angeles in the office of a member of the bar of
   this court at whose direction the service was made. My business address is 19191 S.
 5 Vermont Avenue, Suite 950, Torrance, CA 90502.

 6         On January 21, 2021, I served the following document(s):
 7                                JOINT STATUS REPORT
 8   by placing ☐ (the original) ☒ (a true copy thereof) in a sealed envelope addressed as
     follows:
 9
     ☐     BY MAIL: I placed the envelope for collection and mailing, following our
10         ordinary business practices. I am readily familiar with the practice of Ogletree,
           Deakins, Nash, Smoak & Stewart P.C.’s practice for collecting and processing
11         correspondence for mailing. On the same day that correspondence is placed for
           collection and mailing, it is deposited in the ordinary course of business with
12         the United States Postal Service, in a sealed envelope with postage fully prepaid.
13   ☒     BY CM/ECF: With the Clerk of the United States District Court of California,
           using the CM/ECF System. The Court’s CM/ECF System will send an e-mail
14         notification of the foregoing filing to the parties and counsel of record who are
           registered with the Court’s CM/ECF System.
15
     ☒     (Federal) I declare that I am employed in the office of a member of the State
16         Bar of this Court at whose direction the service was made
17          I declare under penalty of perjury under the laws of the United States of America
     that the above is true and correct.
18

19         Executed on January 21, 2021, at Torrance, California.
20
                                                        —M a.
                                                      Cry   ./1i
21                                                  Carolina Martis
22

23

24

25

26

27

28

                                                3                Case No. 3:19-cv-01636-AJB-AHG
                                     CERTIFICATE OF SERVICE
Case 3:19-cv-01636-AJB-AHG Document 46 Filed 01/21/21 PageID.770 Page 4 of 4



 1                                     SERVICE LIST
 2
     Zachary Crosner, Esq.                      Attorneys for Plaintiffs
 3   Michael Crosner, Esq.                      MARIA HERNANDEZ, AZAEL
     CROSNER LEGAL, P.C.                        SANCHEZ and ROBERTO NAVA
 4   9440 Santa Monica Blvd., Ste. 301
     Beverly Hills, CA 90210
 5   Tel:    (310) 496-5818
     Fax:    (310) 510-6429
 6
     Brent P. Marlis, Esq.                      Attorneys for Plaintiffs
 7   Young K. Park, Esq.                        MARIA HERNANDEZ, AZAEL
     MARLIS LAW, P.C.                           SANCHEZ and ROBERTO NAVA
 8   10940 Wilshire Blvd., Suite 600
     Los Angeles, CA 90024
 9   Tel:     (310) 431-9355
     Fax:     (424) 293-0516
10   Email: brent@marlislaw.com
              young@marlislaw.com
11

12

13
                                                                                 45717024.1
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            4              Case No. 3:19-cv-01636-AJB-AHG
                                  CERTIFICATE OF SERVICE
